Citation Nr: 0529165	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  02-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left middle finger amputation, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound to the 
back of the head, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

Procedural history

The veteran served on active duty from September 1964 to 
November 1981, including service in the Republic of Vietnam.  
Receipt of the Purple Heart Medal is indicated by the record.

In a February 2001 rating decision, the RO granted service 
connection for left middle finger amputation and assigned a 
10 percent disability rating; that decision also granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (zero percent) disability rating.  In a June 
2001 rating decision, the RO granted service connection for 
PTSD and a shell fragment wound scar to the back of the head; 
both disabilities were assigned noncompensable disability 
ratings.  The veteran filed a notice of disagreement with all 
four disability ratings.  The veteran's appeal was perfected 
with the timely submission of a substantive appeal (VA Form 
9) in April 2002.  

This case was previously before the Board in August 2004.  At 
that time, the case was remanded for further evidentiary and 
procedural development.
  
In a March 2005 rating decision, the RO increased the 
veteran's service-connected PTSD to 70 percent disabling and 
residuals of shell fragment wound to the back of the head to 
10 percent disabling.  The veteran and his representative 
indicated continued dissatisfaction with these ratings in 
subsequent correspondence to the RO dated in June 2005.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

Procedural concerns

The veteran initially requested a hearing held at the RO 
through means of video teleconferencing, but he subsequently 
withdrew the request in an April 2004 statement.  See 
38 C.F.R. § 20.704(e) (2005).  He has not since indicated 
that he desires a personal hearing.

In May 2005, the Board received additional evidence from the 
veteran without a waiver of initial RO consideration.  VA 
regulations provide that any pertinent evidence submitted by 
the veteran without waiver of RO consideration must be 
referred to the RO for review and preparation of a SSOC.  See 
38 C.F.R. § 20.1304 (2004).  However, upon review of the 
additionally submitted evidence, the Board finds that it is 
duplicative of evidence previously assembled and concerns the 
veteran's service.  Therefore, the additionally submitted 
evidence is not pertinent to the veteran's increased rating 
claims and a remand for initial RO adjudication is not 
necessary.

Issues not on appeal

In August 2004, the Board denied the veteran's claim of 
entitlement to an increased disability rating for tinnitus.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2005).  That matter will be discussed no further herein.

In the March 2005 rating decision, the veteran was granted 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
and Dependents' Educational assistance.  To the Board's 
knowledge, the veteran has not expressed disagreement with 
that decision.    



FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by flashbacks, 
psychic numbing, heightened sense of arousal, disillusionment 
and demoralization; there is no evidence of gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

2.  The veteran's left finger disability is currently 
manifested by amputation of half of the distal phalanx of the 
left middle finger; there is no indication of amputation of 
the middle phalanx, proximal phalanx or metacarpal bones of 
the left middle finger; nor is there evidence of metacarpal 
resection.  

3.  The veteran's residuals of a shell fragment wound to the 
back of the head are manifested by a scar that is tender and 
painful.

4.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level I hearing impairment in the left ear.

5.  The evidence does not show that the veteran's PTSD, left 
finger, shell fragment wound or hearing loss disabilities are 
so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 70 percent for PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).   

2.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for left middle 
finger amputation have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5154 (2005).   

3.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent for residuals of 
a shell fragment wound to the back of the head have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000 and 2005).   

4.  The criteria for a 10 percent disability rating for the 
residuals of a shell fragment wound to the back of the head 
have been met effective February 2, 2000.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000 
and 2005); Fenderson v. West, 12 Vet. App. 119, 126 (1999).   

5.  The criteria for the assignment of a compensable 
disability rating for bilateral hearing loss are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code 6100, 4.86 (2005).   

6.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected bilateral 
hearing loss should have a compensable disability rating, his 
PTSD should be rated higher than its currently assigned 70 
percent disability rating and his left middle finger and 
residuals of a shell fragment wound on the back of the head 
should be rated higher than 10 percent disabling each.  

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claims and render a decision.



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 2002 statement of the case (SOC) and 
the March 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, a letter was sent to the veteran dated 
August 19, 2004, per instructions contained in the August 
2004 Board remand, by the VA Veterans benefits Administration 
(VBA) which was specifically intended to address the 
requirements of the VCAA.  [The Board notes that there are 
other VCAA letters of record; however they do not fully 
conform to the duty to notify and will be discussed no 
further.]  The August 2004 letter detailed the evidentiary 
requirements for increased rating claims, specifically 
noting:  "To establish entitlement for an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse.  Send us recent (preferably within the past 
twelve months) medical records."  See the August 19, 2004 
VCAA letter, page 7.  

Thus, the August 2004 letter, along with the March 2002 SOC 
and March 2005 SSOC, not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The August 
2004 letter notified the veteran that VA was responsible for 
obtaining "relevant records from any Federal agency.  This 
may include medical records from the military, VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  See the August 
19, 2004 VCAA letter, page 6.  In addition, the August 2004 
letter asked the veteran to furnish dates and places of 
treatment at VA facilities, and informed him that a VA 
medical examination was being scheduled for him as it was 
necessary to make a decision on his claims.  Id. at 1-2.  The 
veteran was informed of the consequences of the failure to 
report for a scheduled VA examination.  Id. at 2.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The August 2004 letter indicated that VA will make reasonable 
efforts to obtain "relevant records not held by a Federal 
agency. This may include records from State or local 
government, private doctors and hospitals, or current or 
former employers.  For the VA to request medical evidence 
from private doctors and hospitals, you must submit a VA Form 
21-4142, Authorization and Consent to Release Information."  
See the August 19, 2004 VCAA letter, page 6.  The August 2004 
letter also emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  Id. [Emphasis in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The August 2004 letter stated:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If the evidence 
or information is in your possession, please send it to us."  
See the August 19, 2004 VCAA letter, page 2.  The Board 
believes that this request complies with the requirements of 
38 C.F.R. § 3.159(b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the August 2004 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claims, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
August 2004 letter requested a response within 60 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period has since elapsed.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims, which was by rating decisions dated in 
February 2001 and June 2001.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  However, in this case, the veteran was subsequently 
provided with VCAA notice through the August 2004 VCAA 
letter, and the veteran's claims were readjudicated in the 
March 2005 SSOC, after the veteran was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's VA treatment records.  The veteran was provided VA 
examinations in March 2000, May 2000, March 2001, August 2004 
and February 2005, the results of which will be referred to 
below.  The reports of the medical examinations reflect that 
the examiners recorded the veteran's past medical history, 
noted his current complaints, conducted physical and 
psychiatric evaluations and rendered appropriate diagnoses 
and opinions.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA.  
The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claims.  See 
38 C.F.R. § 3.103 (2005).  He initially requested a personal 
hearing on his substantive appeal form (VA Form 9) submitted 
in April 2002, but withdrew that request in April 2004.  See 
38 C.F.R. § 20.704(e) (2005).

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Specific schedular criteria - PTSD

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).



Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Analysis

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.   See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2005).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Schedular rating

As noted above, the veteran's service-connected PTSD is 
currently rated as 70 percent disabling.  The Board has 
reviewed the evidence in order to determine whether the 
criteria for the assignment of a 100 percent disability 
rating, listed above, have been met or approximated.

There is no evidence of gross impairment to thought processes 
and communication.  A November 1997 outpatient note from the 
VA Medical Center (VAMC) in Lexington, Kentucky indicated the 
veteran had no looseness of association, no flight of ideas 
and no circumstantiality or tangentiality.  A March 2000 VAMC 
note found the veteran to be "essentially goal directed and 
appropriate."  The March 2001 VA examiner indicated that the 
veteran appeared to possess a below average fund of general 
knowledge and attention and concentration skills seemed to be 
"somewhat impaired."  Though this may be indicative of 
impairment to thought processes, this is far from the 
"gross" level of impairment required for a 100 percent 
disability rating.  

Significantly, the February 2005 VA examiner indicated that 
the veteran thought reasonably well and his thought processes 
were usually clear to him.  His communication skills were 
deemed "fair."  Again, this symptomatology is indicative of 
impairment, but does not amount to "gross" impairment 
necessary for a 100 percent disability rating.  

The record further demonstrates that the veteran's thought 
and communication skills are of a level that allows him to 
care for himself and attend church regularly.  His record is 
replete with VAMC outpatient treatment records for other 
physical ailments where he aptly informs his physicians of 
current symptomatology.  Based on this evidence, the Board 
finds there is no indication of gross impairment to thought 
processes and communication in the evidence of record.

There is no evidence of persistent delusions or 
hallucinations or grossly inappropriate behavior.  The above-
referenced November 1997 VAMC outpatient note indicated the 
veteran evidenced no delusional thinking or paranoia.  The 
veteran denied hallucinations at the March 2001 VA 
examination, and the examiner found "no evidence of any 
psychotic symptoms."  Additionally, the veteran reported no 
delusions at the February 2005 VA examination.  No 
inappropriate behavior was noted at either the March 2001 or 
February 2005 VA psychiatric examinations.  

Nor is there a persistent danger of the veteran hurting 
himself or others or disorientation of time and place.  The 
veteran denied suicidal and homicidal ideation in November 
1997 and March 2001.  In February 2005, he denied a history 
of homicidal ideation or related behavior; specifically, he 
stated he occasionally had suicidal ideation, but was able to 
divert his attention to other things.  

The examiner indicated that the veteran's suicidal thinking 
was related to his depression instead of his PTSD, noting: 
"his suicidal thinking is most prominent when he is feeling 
more depressed."  This idea of suicidal ideation being 
associated with other psychiatric problems is in conformity 
with a March 2000 VAMC assessment that: "his primary problem 
was generalized anxiety disorder rather than PTSD."  In any 
event, despite occasional suicidal thoughts of whatever 
origin, there is absolutely no evidence that the veteran is 
in persistent danger of hurting himself or others. 

As for other possible evidence of gross impairment of thought 
processes or any other symptomatology indicative of total 
impairment due to PTSD, the veteran has been found to be 
alert and oriented at all times, including both VA 
examinations.  Memory loss for names of close relatives, the 
veteran's own name and the like is not noted in the record.  
There is no indication from the evidence of record that the 
veteran is unable to perform activities of daily living.  The 
records indicate the veteran was groomed and appropriately 
dressed. 

The veteran's lowest GAF score of record was a 40 (during the 
February 2005 VA examination), which is indicative reflect 
some impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood; however, the score 
indicates the veteran is generally functioning, certainly not 
to the extent of total occupational and social impairment 
necessary for a 100 percent evaluation.  Although a GAF score 
is not a basis for assigning a disability rating, the GAF 
score of 40 appears to be congruent with the other evidence 
of record, which does not indicate that a level of pathology 
consistent with the assignment of a 100 percent rating 
exists. 

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 70 percent evaluation.  An increased schedular 
rating is therefore denied. 

Fenderson considerations

The RO has assigned a 30 percent disability rating for PTSD 
for the period from February 2, 2000 to February 28, 2005, 
and a 70 percent rating beginning February 28, 2005.  In 
essence, the RO has staged the veteran's disability rating by 
awarding separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See 
Fenderson, supra. 

After having reviewed the record, the Board finds that at no 
time from February 2, 2000 (when the claim for service 
connection was filed) to February 28, 2005 (when medical 
evidence indicated an increase in PTSD symptomatology and the 
RO assigned a 70 percent rating) did the veteran meet the 
criteria for a rating in excess of 30 percent for PTSD. 

Prior to February 28, 2005, there did not appear of record 
any objective reference to PTSD symptoms consistent with the 
assignment of a disability rating higher than 30 percent.  
Crucial to this conclusion, in the Board's estimation, is the 
report of what appears to be a very thorough March 2001 VA 
Compensation and Pension examination.  The veteran reported 
nightmares, isolation from others, irritability and 
exaggerated startle response.  He denied homicidal and 
suicidal ideology and hallucinations.  The GAF score assigned 
at that time was 60-65, which as discussed above is 
indicative of mild to at worst moderate symptoms.  In 
addition, VA outpatient treatment reposts focused on his 
numerous physical problems, not PTSD.  Similarly, a November 
2001 report of private hospitalization, although noting a 
history of depression, did not mention PTSD and instead 
focused on various physical problems of the veteran, chief 
among them coronary artery disease.

In contrast, the February 20, 2005 VA examination report 
indicated that the veteran's symptoms had become worse.  The 
examiner referred to the veteran's "significant behavioral, 
cognitive, social and affective symptoms consistent with the 
diagnosis of PTSD."  The GAF score assigned was 40.

Thus, the increase in the veteran's PTSD symptoms was first 
identified on February 28, 2005.  Staged ratings are 
therefore appropriate.  Based on the evidence, the Board 
finds that a 30 percent disability rating was properly 
assigned until February 28, 2005, and a 70 percent disability 
rating was properly assigned thereafter.

Extraschedular rating consideration

The matter of referral for consideration extraschedular ratig 
will be addressed in regards to all issues on appeal in one 
discussion below for the sake of brevity.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for PTSD.  The 
benefit sought on appeal is accordingly denied.



2.  Entitlement to an increased disability rating for 
service-connected left middle finger amputation, currently 
evaluated as 10 percent disabling.

Pertinent law and regulations

The law and regulations pertaining to increased disability 
ratings in general are detailed above and need not be 
repeated for the sake of brevity.

Specific schedular criteria

Diagnostic Code 5154 [long finger, amputation of] provides a 
20 percent rating for amputation of the long finger with 
metacarpal resection (more than one-half the bone).  A 10 
percent rating is for assignment for amputation without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5154 (2005).

Analysis

Assignment of diagnostic code

The veteran's left finger disability is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5154 (2005).  Diagnostic 
Code 5154 is deemed by the Board to be the most appropriate.  
It pertains specifically to the diagnosed disability in the 
veteran's case (amputation involving the left finger).  

The veteran could possibly be rated under Diagnostic Code 
5229 [index or long finger, limitation of motion of].  
However, the maximum rating available under that code is 10 
percent; therefore, use of that code would not avail the 
veteran.  The veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 5154.

Schedular rating

The criteria for a 20 percent disability rating under 
Diagnostic Code 5154 have not been met.  There is no evidence 
of amputation of the long finger with metacarpal resection 
(more than one-half the bone).  The May 2000 and February 
2005 VA examinations both indicate that half of the distal 
phalanx of the left middle finger is amputated.  There is no 
indication from the evidence of record of amputation of the 
middle phalanx, proximal phalanx or metacarpal bones of the 
left middle finger; nor is there evidence of metacarpal 
resection.  Indeed, the 2005 VA examiner noted that the root 
of the fingernail was present.  The amputation residuals do 
not amount to an amputation of more than one-half of the bone 
of the left middle finger required for an increased 
disability rating.  

DeLuca considerations

The veteran has complained of pain at the amputation site, as 
well as cold sensitivity.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Court has held that where a diagnostic code is 
not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  So it is with 
Diagnostic Code 5154.

Fenderson considerations

The Board must determine whether staged ratings are 
appropriate in this case.

The medical evidence of record appears to support the 
proposition that the veteran's service-connected left finger 
disability has not changed appreciably since his initial date 
of entitlement to service connection in February 2000.  The 
clinical record does not indicate any change that would 
require the assignment of a different rating.  

Based on the evidence of record, the Board finds that a 10 
percent disability rating was properly assigned for the 
entire period from February 2000 to the present.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for left middle 
finger amputation.  A review of the evidence clearly 
indicates that symptomatology associated with the veteran's 
left finger disability most closely approximates that 
associated with the currently assigned 10 percent evaluation. 

The benefit sought on appeal is accordingly denied.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a shell fragment wound to the 
back of the head, currently evaluated as 10 percent 
disabling.  

Pertinent law and regulations

While this appeal was pending, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), 
including the rating criteria for evaluating skin 
disabilities.  See 67 Fed. Reg. 49596 (July 31, 2002) 
[effective August 30, 2002].  

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 
4.118, Diagnostic Codes 7800 through 7805 (2001).  Under 
Diagnostic Code 7804, a maximum 10 percent was assigned for 
scars which are tender and painful on objective 
demonstration.  Under the current Diagnostic Code 7804, a 
maximum 10 percent rating is warranted for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2005).  No higher rating was available 
under ether of these provisions.   

The RO informed the veteran of the changes to the skin codes 
in the March 2005 SSOC.  

Both former and current Diagnostic Code 7805 [scars, other] 
direct that a scar be rated based on the limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2001 and 2005).

Analysis

The veteran seeks a higher disability rating for his service-
connected residuals of a shell fragment wound to the back of 
the head, currently evaluated as 10 percent disabling.

Assignment of diagnostic code

The veteran's residuals of a shell fragment wound to the back 
of the head are currently rated under 38 C.F.R. § 4.118, 
Diagnostic Codes 7805-7804.  

After reviewing the evidence, the Board finds that the use of 
Diagnostic Code 7805 is unnecessary, as the February 2005 VA 
examiner specifically found that there is no limitation of 
function as a result of the scar from the residuals of the 
shell fragment wound to the back of the head.  The only 
objective medical findings of the veteran's residuals of a 
shell fragment wound to the back of the head are pain and 
tenderness in the scar area.  Therefore, a rating under 
Diagnostic Code 7805 for "impairment of function" is not 
appropriate based on the medical evidence of record, which 
clearly indicates that the service-connected disability 
causes pain in the scar area and no other functional 
impairment.  There is no competent medical evidence to the 
contrary.

The Board has considered application of Diagnostic Code 7800 
[disfigurement of the head, face or neck].  However, the 
symptomatology of the veteran's scar does not meet any of the 
characteristics of disfigurement, so use of this code would 
not avail the veteran.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note (1) (2005).  
Specifically, the February 2005 examiner indicated that he 
could not even find the scar and had to have it pointed out 
to him by the veteran.  

Additionally, the veteran does not meet the criteria for 
Diagnostic Code 7801, as his scar is not deep and does not 
cause limited motion, or Diagnostic Code 7802, as his scar 
does not cover 144 square inches or greater.  There is no 
evidence that the veteran's scar is unstable.  Indeed, the 
February 2005 examiner indicated that there was no ulceration 
or breakdown of the skin, and the veteran stated that he had 
no had any trouble with this.  Diagnostic Code 7803 therefore 
is inapplicable.  

In short, for reasons explained immediately above the Board 
has determined that Diagnostic Code 7804 alone will be 
applied to the veteran's residuals of a shell fragment wound 
to the back of the head, as it is most applicable to the 
veteran's current symptomatology.  
Schedular rating

The veteran is currently assigned a 10 percent disability 
rating for the service-connected residuals of a shell 
fragment wound to the back of the head.  As noted above, ten 
percent is the maximum rating available under both the former 
and current versions of Diagnostic Code 7804.  Accordingly, a 
higher schedular rating is not available.

Fenderson considerations

The RO has assigned a noncompensable disability rating for 
the service-connected scar for the period from February 2, 
2000 to February 16, 2005, and a 10 percent rating beginning 
February 16, 2005.  The increase in the disability rating was 
based on the VA examination of that date, during which the 
examiner described the veteran's scar as tender to palpation.  
In essence, the RO has staged the veteran's disability rating 
by awarding separate percentage evaluations for separate 
periods.  See Fenderson, supra. 

Although there is no specific medical evidence concerning 
pain associated with the scar prior to the evidence, the 
veteran has indicated that the scar has been painful all 
along.  See, e.g., the veteran's April 2002 substantive 
appeal (VA Form 9).  The Board has no reason to doubt the 
veteran's statements as to his own symptomatology.  Moreover, 
there is no evidence to the effect that the scar, now over 30 
years old, somehow became worse recently. 

Accordingly, , the Board finds that a 10 percent rating may 
be assigned for the service-connected scar, residuals of 
shell fragment wound to the back of the head, from February 
2, 2000, when the claim for service connection was filed).  
To that extent, the appeal is allowed. 

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for residuals of 
a shell fragment wound to the back of the head in excess of 
the currently assigned 10 percent.  However, under Fenderson, 
a 10 percent rating is assigned from February 2, 2000. 

4.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently evaluated 
as noncompensably (zero percent) disabling.

Pertinent law and regulations

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2005).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in 
February 2000, after the amended regulations became 
effective.  Thus, the veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.
Analysis

The veteran seeks a compensable disability rating for his 
service-connected bilateral hearing loss.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

The Board first notes that the March 2000 VA audiological 
examination report contains an uninterpreted audiogram, which 
the Board may not consider as evidence.  See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995) (the Board may not interpret 
graphical representations of audiometric data); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In any event, 
speech recognition was indicated to be 96 percent in the 
right ear and 100 percent in the left, which is consistent 
with the findings below.  

On VA audiological evaluation in August 2004, puretone 
thresholds were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	25	25	35	50	33.75
Right (dB)	30	30	30	40	45	36.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 96 percent in the left ear.

Review of the results of the VA audiology examination shows 
that application of the levels of hearing impairment in each 
ear to Table VII at 38 C.F.R. § 4.85 warrants a 
noncompensable disability rating.  That is, the combination 
of level I in the right ear with level I in the left ear 
results in a noncompensable rating.

The Board has also notes that these test results do not 
require consideration of exceptional patterns of hearing 
impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies, 
or 30 or less at the 1000 Hertz frequency and 70 or greater 
at the 2000 Hertz frequency].  In this case, both ears show 
thresholds of 55 or greater in none of the frequencies.  
38 C.F.R. § 4.86(a) thus is not applicable.  In addition, 
there is no evidence of 30 or less at the 1000 Hertz 
frequency or 70 or greater at the 2000 Hertz frequency in 
either ear, so (b) is also inapplicable.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2005).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant an increased rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of an 
increased disability rating at any time during the period of 
time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, February 2, 2000.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

Extraschedular rating consideration

For the sake of brevity, the Board will separately consider 
the applicability of extraschedular ratings for all of four 
service-connected disabilities in one discussion.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the March 2002 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2005) in connection with the issues on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's PTSD, left middle finger amputation, residuals 
of a shell fragment wound to the back of the head or 
bilateral hearing loss.  The March 2000, May 2000, March 
2001, August 2004 and February 2005 VA examiners did not 
indicate that the veteran's service-connected disabilities 
were in any way out of the ordinary clinically, nor was such 
demonstrated in the VAMC outpatient records.  There also is 
no evidence of hospitalization for the veteran's service-
connected disabilities, either in the recent or the remote 
past.  

With respect to interference with employment, the Board notes 
that the veteran is currently in receipt of a TDIU rating, 
effective February 28, 2005.  Thus, although the evidence of 
record indicates interference with employment due to his 
service-connected disabilities, this is already recognized in 
the award of TDIU.  Moreover, occupational impairment is 
specifically contemplated in the ratings currently assigned.  
See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  The veteran has provided no cogent argument as to 
why still more disability should be assigned on an 
extraschedular basis.

Accordingly, a referral for extraschedular evaluation is not 
warranted in this case.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.
 
Entitlement to an increased disability rating for left middle 
finger amputation is denied.

Entitlement to an increased disability rating for residuals 
of a shell fragment wound to the back of the head, currently 
evaluated as 10 percent disabling, is denied.  A 10 percent 
rating is assigned effective as of the date of service 
connection, February 2, 2000.

Entitlement to an increased disability rating for bilateral 
hearing loss is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


